Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 1 of 10




    EXHIBIT-2


                            Page 1 of 10
                      Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 2 of 10




                                                               SGCE LLC
                                                SGCE Insurance Summary - Fiscal Year 2019-2020



Broker    Entity    Line of      Carrier         Policy #         Policy      Limit of        Description of        Premium      Premium
                   Coverage                                       Period      Liability          Liability           Details
Aon      SGCE      Flood -     Issuing       Policy Number-    05/29/2019   $500,000 -      Each Occurrence        $1,770.00       $1,770.00
                   Office      Company       xxxxxxxxxx2019    to           Building                               Premium
                   Bldg.       Hartford                        05/29/2020
                               Insurance
                               Company of
                               the Midwest
Aon      SGCE      TX          Issuing       Policy Number-    10/01/2019   Limit(s)        Workers                $348.00           $348.00
                   Workers     Company       xxxxx36300        To                           Compensation:          Premium
                   Comp        Texas                           10/01/2020   $1,000,000      Statutory
                               Mutual                                       $1,000,000      Employers Liability:
                               Insurance                                    $1,000,000      Bodily Injury by
                               Co                                                           Accident – Each
                                                                                            Accident
                                                                                            Bodily Injury by
                                                                                            Disease – Each
                                                                                            Employee
                                                                                            Bodily Injury by
                                                                                            Disease – Policy
                                                                                            Limit
Aon      SGCE      General     Issuing       Policy Number –   10/01/2019   $1,000,000      Each Occurrence        $5,140.00       $5,554.51
                   Liability   Company –     xxx-xxx309        To           $2,000,000      General Aggregate      Premium
                               Crum &                          10/01/2020   $2,000,000      Products/Completed     $ 256.57
                               Foster                                       $1,000,000      Operations             Surplus
                               Specialty                                    $ 50,000        Aggregate              Lines Tax
                               Insurance                                    $      5,000    Personal Injury        $      7.48
                               Company                                      $1,000,000      Aggregate              Stamping
                                                                            $1,000,000      Damages to             Office Fee
                                                                            $1,000,000      Premises Rented to     $ 150.00
                                                                            Deductibles     You                    Policy Fee
                                                                            $5,000          Medical Payments       $5,554.51
                                                                            Bodily Injury   Contractor's           Total
                                                                            & Property      Pollution Liability
                                                                            Damage          Errors & Omissions
                                                                            $5,000          Liability
                                                                            Contractors     Hired and Non-
                                                                            Pollution       Owned Auto
                                                                            Liability       Liability
                                                                            $10,000
                                                                            E&O
                                                                            Liability




                                                                Page 2 of 10
                     Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 3 of 10



Broker    Entity    Line of     Carrier          Policy #        Policy        Limit of       Description of      Premium      Premium
                   Coverage                                      Period       Liability          Liability         Details
Aon      SGCE      Property   Issuing        Policy Number –   10/01/2019   $ 3,835,000    Building and          $33,114.00     $35,294.70
                              Company –      xxx-xxxxx1157     To           $ 150,000      Personal Property     Premium
                              Underwriters                     10/01/2020   $ 1,009,479    Business Income       $ 1,630.28
                              at Lloyd's                                    $ 100,000      w/Extra Expense       Surplus
                              London                                        Sub-limits     Contractor Equipt.:   $     50.42
                                                                            $ 5,000.000    Scheduled             Stamping
                                                                            $ 5,000,000    Contractor Equipt.:   $
                                                                            $     25,000   Borrowed, Leased,     500.00
                                                                            $     25,000   Rented                Policy Fee
                                                                            $ 100,000      Sub-limits            $35,294.70
                                                                            $     25,000   Earthquake            Total
                                                                            Deductibles    Flood
                                                                            $ 5,000        Accounts
                                                                            $50,000        Receivable
                                                                            3 days (72     Valuable Papers
                                                                            hours)         Annual Transit
                                                                            $5,000,        Computer Systems
                                                                            $5,000         (Equipment, Data,
                                                                            $1,000         Media)
                                                                            $5,000         Deductibles
                                                                            $50,000        Building and
                                                                            $50,000        Personal Property
                                                                            $1,000         Except: Building
                                                                            $1,000         Loc #1 Bldg. #2
                                                                            3% subject     Business Income w/
                                                                            to $50,000     Extra Expense
                                                                            Minimum        Contractors
                                                                            $50,000        Equipment -
                                                                                           Borrowed, Leased,
                                                                                           Rented
                                                                                           Contractors
                                                                                           Equipment -
                                                                                           Scheduled
                                                                                           Contractors
                                                                                           Systems
                                                                                           (Equipment, Data,
                                                                                           Media)
                                                                                           Annual Transit
                                                                                           Earthquake
                                                                                           Flood
                                                                                           Accounts
                                                                                           Receivable
                                                                                           Valuable Papers
                                                                                           Named Stormed
                                                                                           Except: Wind/Hail




                                                                Page 3 of 10
                       Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 4 of 10



Broker    Entity     Line of      Carrier       Policy #        Policy       Limit of        Description of        Premium      Premium
                    Coverage                                    Period       Liability           Liability          Details
Aon      SGCE       Excess      Issuing     Policy Number     10/01/2018   $1,000,000      Each Occurrence        $5,000.00       $5,250.00
                    Liability   Company     xxx-xxx576        To           $1,000,000      Policy Aggregate       Premium
                    $1M Lead    Crum &                        10/01/2019                                          $ 242.50
                    Excess      Foster                                                                            Surplus
                                Specialty                                                                         Line Tax
                                Insurance                                                                         $     7.50
                                Company                                                                           Stamping
                                                                                                                  Fee
                                                                                                                  $5,250.00
                                                                                                                  Total
Aon      SGCE/JSP   D&O         Atlantic    Policy Number -   11/01/2019   $1,000,000 Shared limit of liability   $57,213.00     $57,313.00
                                Specialty   xxx-xxxx8-19      to           shared with EPL and FLI                Premium
                                Insurance                     11/01/2020                                          $ 100.00
                                Company                                    $ 100,000 Clause B Deductible          Data &
                                                                           $ 100,000 Clause C Deductible          Analytics
                                                                                                                  Charge
                                                                                                                  $57,313.00
                                                                                                                  Total
Aon      SGCE/JSP   EPL         Atlantic    Policy Number -   11/01/2019   $3,000,000                             Included in         $0.00
                                Specialty   xxx-xxxxx-19      to           Shared limit                           above
                                Insurance                     11/01/2020   of liability
                                Company                                    shared with
                                                                           D&O and
                                                                           FID
                                                                           $ 50,000
                                                                           Deductible
Aon      SGCE/JSP   Fiduciary   Atlantic    Policy Number -   11/01/2019   $2,000,000                             Included in         $0.00
                    Liability   Specialty   xxx-xxxxx-19      to           Shared limit                           above
                                Insurance                     11/01/2020   of liability
                                Company                                    shared with
                                                                           D&O and
                                                                           EPL
                                                                           $ 250,000
                                                                           Voluntary
                                                                           Settlement
                                                                           Coverage
                                                                           Sublimit
Aon      SGCE/JSP   Crime       Atlantic    Policy Number -   11/01/2019   $2,000,000       Employee theft        Included in        $0.00
                                Specialty   xxx-xxxxx-19      to           $ 25,000         Employee Theft        above
                                Insurance                     11/01/2019   Deductible
                                Company                                    $2,000,000       Forgery or
                                                                           Alteration
                                                                           $ 25,000         Forgery or
                                                                           Alteration Deductible
                                                                           $2,000,000       Inside the
                                                                           Premises theft of Money or
                                                                           Securities
                                                                           $ 25,000         Inside the


                                                               Page 4 of 10
                      Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 5 of 10



Broker    Entity     Line of     Carrier       Policy #       Policy         Limit of       Description of     Premium      Premium
                    Coverage                                  Period        Liability          Liability        Details
                                                                          Premises Deductible
                                                                          $2,000,000      Inside the
                                                                          Premises Robbery or Safe Burglary
                                                                          of other Prop
                                                                          $ 25,000        Deductible
                                                                          $2,000,000      Outside the
                                                                          Premises
                                                                          $ 25,000        Deductible Outside
                                                                          the Premises
                                                                          $2,000,000      Computer Fraud
                                                                          $ 25,000        Computer Fraud
                                                                          Deductible
                                                                          $2,000,000      Funds Transfer
                                                                          Fraud
                                                                          $ 25,000        Funds Transfer
                                                                          Fraud Deductible
                                                                          $2,000,000      Money Orders and
                                                                          Counterfeit Paper Currency
                                                                          $ 25,000        Money Orders and
                                                                          Counterfeit Paper Currency
                                                                          Deductible
Aon      SGCE/JSP   Exess      The North   Policy Number -   11/01/2019   $1.000,000     Excess of D&O and     $27,300.00    $27,400.00
                    D&O and    River       xxxxxxx967        to           Total Limit    Employment            Premium
                    EPLI       Insurance                     11/01/2020   of Liability   Practices Liability   $ 100.00
                               Company                                                                         Data &
                                                                                                               Analytics
                                                                                                               Charge
                                                                                                               $27,400.00
                                                                                                               Total
Aon      SGCE/JSP   Excess     U.S.        Policy Number -   11/01/2019   $1,000,000    Excess of D&O          $17,745.00    $17,875.00
                    D&O        Specialty   xxxxxxxxx8146     to           excess of                            Premium
                               Insurance                     11/01/2020   $2,000,000                           $ 100.00
                               Company                                    underlying                           Data &
                                                                          limits                               Analytics
                                                                                                               Charge
                                                                                                               $17,875.00
                                                                                                               Total
Aon      SGCE/JSP   Excess     Argonaut    Policy Number -   11/01/2019   $1,000,000    Excess of D&O          $13,419.00    $13,519.00
                    D&O        Insurance   xxxxxxx965-2      to           excess of                            Premium
                               Company                       11/01/2020   $3,000,000                           $ 100.00
                                                                                                               Data &
                                                                                                               Analytics
                                                                                                               Charge
                                                                                                               $13,519.00
                                                                                                               Total




                                                              Page 5 of 10
                      Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 6 of 10



Broker    Entity     Line of     Carrier          Policy #         Policy      Limit of      Description of    Premium      Premium
                    Coverage                                       Period      Liability        Liability       Details
Aon      SGCE/JSP   Excess     Underwriters   Policy Number -   11/01/2019   $1,000,000    Excess of D&O      $20,000.00     $21,000.00
                    D&O        at Lloyd's     xxxxxxx09A        to           excess of                        Premium
                                                                11/01/2020   $4,000,000                       $ 970.00
                                                                                                              Surplus
                                                                                                              Lines Tax
                                                                                                              $     30.00
                                                                                                              Stamping
                                                                                                              Fee
                                                                                                              $21,000.00
                                                                                                              Total
Aon      SGCE/JSP   Excess     QBE            Policy Number -   11/01/2019   $1,000,000    Excess of D&O      $15,500.00     $15,600.00
                    D&O        Insurance      xxxxxx764         to           excess of                        Premium
                               Corporation                      11/01/2020   $5,000,000                       $ 100.00
                                                                                                              Data &
                                                                                                              Analytics
                                                                                                              Charge
                                                                                                              $15,600.00
                                                                                                              Total




                                                                 Page 6 of 10
                              Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 7 of 10




                                             Juniper Specialty Products, LLC
                                             Juniper Specialty Products Insurance Summary - Fiscal Year 2019-2020



Broker   Entity      Line of      Carrier         Policy #         Policy       Limit of      Description of        Premium Details     Premium
                    Coverage                                       Period      Liability         Liability
Aon      JSP      Flood -        Hartford     Policy Number -   06/20/2019   $100,000 -     Each Occurrence         $914.00 Premium       $914.00
                  Warehouse      Insurance    87060886542019    to           Contents
                                 Company                        06/20/2020
                                 of the
                                 Midwest
Aon      JSP      Excess         Issuing      Policy Number –   12/20/2019   Limit(s)                               $5,000.00 Premium    $5,557.05
                  Liability      Company      0100104069-0      To           $5,000,000     Each Occurrence         $ 300.00 Broker
                                 Kinsale                        12/20/2020   $5,000,000     General Aggregate       Fee
                                 Insurance                                                                          $ 257.05 Surplus
                                 Company                                                                            Lines Tax – LA
                                                                                                                    $5,557.05
Aon      JSP      General        Issuing      Policy Number –   12/20/2019   Limit(s)                               $2,500.00 Premium    $3,066.86
                  Liability      Company      0100103882-0      To           $1,000,000     Each Occurrence         $ 300.00 Policy
                                 –                              12/20/2020   $2,000,000     General Aggregate       Fee
                                 Kinsale                                     Excluded       Products/Completed      $ 141.86 Surplus
                                 Insurance                                   $1,000,000     Operations              Lines Tax
                                 Company                                     $ 100,000      Aggregate               $ 125.00
                                                                             Excluded       Personal/Advertising    Stamping Fee
                                                                             $25,000        Injury                  $3,066.86
                                                                                            Damage to
                                                                                            premises Rented to
                                                                                            you
                                                                                            Medical Payments
                                                                                            Deductible
Aon      JSP      Workers        Texas        Policy Number -   12/29/2019   Limit(s)                               $1,457.00 Premium    $1,457.00
                  Compensation   Mutual       0002042006        to           $1,000,000     Each Accident
                                                                12/29/2020   $1,000,000     Policy Limit
                                                                             $1,000,000     Each Employee




                                                                       Page 7 of 10
                              Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 8 of 10



 Broker     Entity      Line of      Carrier       Policy #         Policy       Limit of         Description of      Premium Details       Premium
                       Coverage                                     Period       Liability           Liability
Aon         JSP      LA Workers     Issuing    Policy Number –   12/29/2019   Limit(s)         Workers                $4,325.00 Premium   $4,325.00
                     Compensation   Company    172523-A          to                            Compensation:
                                    LWCC                         12/29/2020   $1,000,000       Statutory
                                                                              $1,000,000       Employers Liability:
                                                                              $1,000,000       Bodily Injury by
                                                                                               Accident – Each
                                                                                               Accident
                                                                                               Bodily Injury by
                                                                                               Disease – Each
                                                                                               Employee
                                                                                               Bodily Injury by
                                                                                               Disease – Policy
                                                                                               Limit
AJ          JSP      Commercial     Varies     Varies            7/30/2019    Limits:          Commercial             $732,000.00         $732,000.00
Gallagher            Property                                    to           $150,000,000;    Property               Premium
                                                                 7/30/2020
                                                                              $3,800,000
                                                                              per
                                                                              occurrence for
                                                                              Unnamed
                                                                              Locations




                                                                        Page 8 of 10
                                     Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 9 of 10




                                                      Juniper Specialty Products, LLC
                                                       Juniper Specialty Products Insurance Summary - Fiscal Year 2018-2019

Broker   Entity       Line of               Carrier               Policy #            Policy         Limit of      Description of Liability       Premium       Premium
                     Coverage                                                         Period         Liability                                     Details
Aon      JSP      Property              Westchester         FSF14348499 001        05/15/2018     Limit(s)         Contents/BPP                $1,626.00         $1,862.14
                                        Surplus Lines                              to             $96,250          Business Interruption       Premium
                                        Insurance Co.                              05/15/2019     $87,000                                      $150.00 Policy
                                                                                                                                               Fee
                                                                                                                                               $ 86.14
                                                                                                                                               Surplus Lines
                                                                                                                                               Tax
                                                                                                                                               $1,862.14
Aon      JSP      Pollution Liability   Issuing             Policy Number –      10/20/2017       Limit(s)         Per “Pollution Condition”   $29,406.00       $30,832.19
                                        Company             002948101            To               $5,000,000       Aggregate all “Pollution    Premium
                                        Ironshore                                06/20/2019       $5,000,000       Conditions”                 $ 1,426.19
                                        Specialty                                                 $100,000         SIR                         Surplus Lines
                                        Insurance Co.                                                                                          Tax – LA
                                                                                                                                               $30,832.19
Aon      JSP      Flood                 Issuing             Policy Number          06/20/2018     $100,000         Each Occurrence             $870.00            $870.00
                                        Company             87060886542018         to             Contents                                     Premium
                                        Hartford                                   06/20/2019
                                        Insurance
                                        Company
Aon      JSP      Auto-Hired &          Hallmark            Policy No -            10/20/2018     Limit(s)         Each Occurrence             $4,400.00         $4,854.56
                  Non-Owned             Specialty           H17400789-00           to             $1,000,000       (Liability)                 Premium
                                        Insurance Co.                              10/20/2019     $1,000           Comprehensive &             $ 200.00
                                                                                                                   Collision Deductible        Broker Fee
                                                                                                                                               $ 30.00
                                                                                                                                               Policy Fee
                                                                                                                                               $ 224.56
                                                                                                                                               Suplus Line
                                                                                                                                               Tax
                                                                                                                                               $4,854.56
Aon      JSP      Excess Liability      Issuing             Policy Number –        12/20/2018     Limit(s)                                     $89,000.00       $93,631.05
                  $10M Lead             Company             P001000071080-01       To             $10,000,000      Each Occurrence             Premium
                  Excess                Axis Surplus                               12/20/2019     $10,000,000      General Aggregate           $    300.00
                                        Insurance                                                 $10,000,000      Products/Completed          Broker Fee
                                        Company                                                                    Ops. Aggregate              $ 4,331.05
                                                                                                                                               Surplus Lines
                                                                                                                                               Tax – LA
                                                                                                                                               $93,631.05




                                                                                 Page 9 of 10
                                 Case 20-33109 Document 74-2 Filed in TXSB on 07/05/20 Page 10 of 10



Broker   Entity       Line of            Carrier         Policy #        Policy         Limit of    Description of Liability       Premium       Premium
                     Coverage                                            Period         Liability                                   Details
Aon      JSP      Excess Liability    Issuing      Policy Number –    12/20/2018     Limit(s)                                   $70,000.00       $73,395.00
                  $15M xs $10M        Company      ELD30000483201     To             $15,000,000    Each Occurrence             Premium
                                      Endurance                       12/20/2019     $15,000,000    General Aggregate           $ 3,395.00
                                      American                                       $15,000,000    Products/Completed          Surplus Lines
                                      Specialty                                                     Ops. Aggregate              Tax – LA
                                      Insurace                                                                                  $73,395.00
                                      Company
Aon      JSP      General Liability   Issuing      Policy Number –    12/20/2018     Limit(s)                                   $48,250.00       $51,691.05
                                      Company –    ATN-SF1823355      To             $2,000,000     Each Occurrence             Premium
                                      United                          12/20/2019     $2,000,000     General Aggregate           $ 1,050.00
                                      Specialty                                      $2,000,000     Products/Completed          Policy Fee
                                      Insurance                                      $1,000,000     Operations Aggregate        $ 2,391.05
                                      Company                                        Exlcuded       Personal/Advertising        Surplus Lines
                                                                                     Excluded       Injury                      Tax
                                                                                     $25,000        Damage to premises          $51,691.05
                                                                                                    Rented to you
                                                                                                    Medical Payments
                                                                                                    Deductible
Aon      JSP      Workers             Issuing      Policy Number –    10/20/2018     Limit(s)       Workers Compensation:       $197,448.00     $197,448.00
                  Compensation        Company      WC062-49-9156      To             $1,000,000     Statutory                   Premium
                                      New                             10/20/2019     $1,000,000
                                      Hampshire                                      $1,000,000     Employers Liability:
                                      Insurance                                                     Bodily Injury by Accident
                                      Company                                                       – Each Accident
                                                                                                    Bodily Injury by Disease
                                                                                                    – Each Employee
                                                                                                    Bodily Injury by Disease
                                                                                                    – Policy Limit




                                                                     Page 10 of 10
